E             NEY     GENERAL
                           oea‘~xAs




Mr. Nelson Brown                   Opinion No. WW-638
Executive Director
Texas Commission on Alcoholism     Re:   Authority of Texas
1501 Guadalupe Street                    Commission on Alco-
Austin 1, Texas                          holism to send Its
                                         Education Director to
                                         the Yale Summer School
                                         of Alcohol Studies at
Dear Mr. Brown:                          State expense.

          You have requested our opinion as to whether the
Texas Commlsslon on Alcoholism, pursuant to a unanimous
motion, may pay the expense8 of Its Education Director, Mr.
Frank Campbell, while attending the Yale Summer School of
Alcohol Studies.

             We quote from the minutes of the meeting of the
Commission    held on May 17, 1959:

             "Judge Barnes discussed the value to be
        derived from attending the Yale Summer School
        on Alcohol Studies and indicated Yale University
        was considered to offer the most thorough and
        highly respected scientific study of problems
        related to alcoholism to be found anywhere.
        Judge Barnes expressed the belief that the Educa-
        tion Director of the Comml88lon, Mr. Frank Camp-
        bell, could more efficiently perform the duties
        of his office If he attended this summer school
        and moved that Mr. Campbell be sent to Yale this
        summer and that all expense8 be paid by the State.
        Second to the motion was made by Mr. Guy and was
        approved unanimously by the Commission when put to
        vote."

          The fact that expenditure8 by the Comml88lon for
the exactpurpose  set forthin Its minutes were intended by
the Legislature is shown by the following line item from the
appropriation to the Commission on Alcoholism found in House
Bill 133, Acts of the 55th Legislature, Regular Session, 1957,
page 942:
Mr. Nelson Brown, page 2 (W-638)



                                     "For the Years Ending

                                     August 31,   August 31,
                                       1958         1959
     “9. Other operating expenses,
          including postage, tele-
          phone and telegraph,
          stationery and printing,
          rent, book8 and pamphlets,
          films and tapes, summer
          SChOOlS and memberships,
          office furniture and equlp-
          ment, miscellaneous supplies
          and contingent expenses.
          (Emphasis ours) . . . . . . $20,030      $16,050~~
          Even though we find an express appropriation by the
Legislature for the purpose under consideration, we mU8t con-
SldeP whether it falls within the prohibition of Section 51
of Article III of the Texas Constitution.

           This Article of the Texas Constitution prohibits
the appropriation or grant of public money8 to any individual,
association of individuals, municipal or other corporations.
The Texas courts have Interpreted this Article as prohibiting
any appropriation or grant of State fund8 for a use not di-
rectly and substantially related to the performance ofgovern-
mental functions and duties of the State. Bexar County
Linden, 110 Tex. 339, 220 S.W. 760 (1920 ; Road DlstrictVNo.
-11~      Co. v. Allred, 68 S.W.2d 164 1Comm.App. 1934)
opinion adopted by the Supreme Court of Texas; City of AianSaS
Pass v. Keeling, 112 Tex. 339, 247 S.W. 818 (1923).

          Therefore, the test to be applied Is: Does the
purpose for which the public moneys are to be expended bear a
direct and Substantial relationship to the performance of a
governmental function or duty of the State?

          The governmental functions and duties of the State
are carried out through the various State agencies, boards
and commisslons In the performance of the duties and purpose8
devolved upon them by the Legislature.

          The Texas Commission on Alcoholism was eatabllshed
and its purposes and duties set forth by the Legislature In
Article 5561~ of Vernon's Annotated Texas Civil Statutes.

          Section 1 of this Article reads In part as follows:
Mr. Nelson Brown, page 3 (~~-6~38) .:



          "The purpose of thins Act IS to prevent
     broken homes and the loss of lives by creating
     the Texas Commis~slon on Alcoholism, which shall
     co-ordlnafe.the effort8 of all interested and
     affected,State Andy local agencies; develop educa-
     tional and,preventive programs; . . .' (Emphasis
     ours).

          Sec.tion 5 sets forth the duties and function8 of
the Commission.  Providing therein at Subsection (3):

          "Promote or conduct educational programs
     on alcoholism; purchase and provide books,
     films, and other educational material; . . ."
     (Emphasfs ours).

          It Is obvious, from the sections quoted, that one
of the duties imposed on the Commission is to provide an
education program on alcoholism.  It is the duty of Mr. Frank
Campbell, the Education Director of the Commission,to ef-
fectuate such a program.

          The Yale Summer School of Alcohol Studies is being
conducted for the Seventeenth consecutive year, and the bro-
chure indicate8 that seminars will be given In Community
Health Education and Public Health. Also included are a
series of lectures on the whole phase of problem8 related to
alcoholism.

          Therefore, it Is our opinion that Mr. Campbell
would receive information and lnstructlons which would better
qualify and enable him to conduct an effective educational
program on alcohollam.  That is to say, he would be better
qualified, as a result of attending the School on Alcohol
Studies, to carry out his job; thus, furthering the performance
of a govenmental function or duty of the State imposed on the
Commission by the Legislature.

          Therefore, in our opinion the payment of Mr.
Campbell'8 expenses while attending the Yale Summer School
on Alcohol Studies would be an expenditure of appropriated
fund8 for a purpose that bear8 a direct and SUbStantlal re-
lationship to the performance of a governmental function of
the State, and you are advised that the Texas Comml88lon on
Alcoholism may send Mr. Campbell to said school and pay his
expenses while attending.
Mr. Nelson Brown, page 4 (w-638)



                              SUMMARY              '

               The Texas Commission on Alcoholism
               1s autnorlzed to pay the expense8 of
               its Education Director while attending
               the Yale Summer School of Alcohol
               Studies.

                                   Very truly yours,

                                   WILL WILSON
                                   Attorney General of Texas




                                      W.   0.     Shul
                                      ASSiStant

WOS:rm:mg

APPROVED:

OPINION COMMITTEE
Geo. P. Blackburn, Chairman

C. Dean Davis
Jack Goodman
Jot Hodges, Jr.

REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V, Geppert